DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Regarding claim 20, a period is needed at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaner (US 2009/0290345).


    PNG
    media_image1.png
    684
    483
    media_image1.png
    Greyscale

(Shaner, Fig. 1, reproduced and annotated)
Regarding claim 1, Shaner discloses a light assembly (LEDs, traces for LEDs, and wires 26, Fig. 1) including a plurality of light emitting diodes (14, Fig. 1) on one surface (top surface of 16) of said light assembly, said light assembly including a first conductor (the negative of 26 as well as the traces connecting the LEDs, Fig. 1) electrically connected to said plurality of light 
a circuit shield (10, Fig. 1) configured to attach to said one surface of said light assembly (Fig. 1), said circuit shield dimensioned to cover said first conductor (Fig. 1, specifically the traces connecting the LEDs), and said circuit shield being a fire barrier protecting against a fault with said first conductor (Paragraph 0009); and 
a wire shield (Wire shield, Fig. 1) configured to attach to said one surface of said light assembly (Fig. 1), said wire shield enclosing said second conductor (Fig. 1), and said wire shield is an electrical and fire barrier protecting against a fault with said second conductor (Fig. 1, Paragraph 0009).

Regarding claim 2, Shaner discloses said circuit shield is a planar sheet (Fig. 1), and said circuit shield includes a plurality of openings (12, Fig. 1) spaced to correspond to said plurality of light emitting diodes whereas said light emitting diodes project light through said plurality of openings when said plurality of light emitting diodes are energized (Fig. 2).

Regarding claim 3, Shaner discloses said circuit shield is an electrical insulator (Paragraph 0009 specifically polycarbonate which is an electrical insulator due to its high dielectric strength and heat resistance).


5, Shaner discloses said circuit shield is attached to said light assembly with a plurality of fasteners (34, Fig. 2, Paragraphs 0015-0017).

Regarding claim 6, Shaner discloses said wire shield has a box-shape (Fig. 1 above) with an opening (bottom side not shown but corresponding to the wires 26 and where the wires 26 are located in Fig. 2) defined by a bottom (bottom of the box, Fig. 1 which is generally show as the top in the figure) and four sides (generally vertical sides, Fig. 1), said bottom and said four sides define a cavity (where 26 is located in Fig. 2) dimensioned to receive a portion of said second conductor (Fig. 1 in view of 2), and said cavity dimensioned and configured to receive said second conductor through said opening.

Regarding claim 10, Shaner discloses a light assembly (LEDs, traces for LEDs, and wires 26, Fig. 1) including a plurality of light emitting diodes (14, Fig. 1) on a surface (top surface of 16) of said light assembly, said light assembly including a first conductor (the negative of 26 as well as the traces connecting the LEDs, Fig. 1) connected to said plurality of light emitting diodes (Fig. 1, Paragraph 0013), said first conductor including a circuit trace (the trace is what is power the LEDs) on said surface of said light assembly, said light assembly including a second conductor (the positive of 26, Fig. 1) electrically connected to said first conductor and a power supply (not shown but the other end of what 26 is connected to), said second conductor providing a power connection to said plurality of light emitting diodes; and 
a circuit shield (10, Fig. 1) configured to attach to said surface of said light assembly, said circuit shield dimensioned to cover said first conductor (Fig. 1), and said circuit shield being a fire barrier protecting against a fault with said first conductor (Paragraph 0009).

Regarding claim 11, Shaner discloses said circuit shield is a planar sheet (Fig. 1), and said circuit shield includes a plurality of openings (12, Fig. 1) spaced to correspond to said plurality of light emitting diodes whereas said light emitting diodes project light through said plurality of openings when said plurality of light emitting diodes are energized (Fig. 2).

Regarding claim 12, Shaner discloses said circuit shield is an electrical insulator (Paragraph 0009 specifically polycarbonate which is an electrical insulator due to its high dielectric strength and heat resistance).

Regarding claim 14, Shaner discloses said circuit shield is attached to said light assembly with a plurality of fasteners (34, Fig. 2, Paragraphs 0015-0017).

Regarding claim 15, Shaner discloses a wire shield (Wire shield, Fig. 1) configured to enclose a portion of said second conductor that is disposed proximate said first surface of said base plate (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4, 7, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaner (US 2009/0290345) in view of Lay, (US 2015/0138776).

Regarding claim 4, Shaner fails to teach said circuit shield is attached to said light assembly with an adhesive.
Lay teaches connecting elements (108, Fig. 1) to said light assembly (102, Fig. 1) with an adhesive (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the fasteners of Shaner with adhesive, in order to provide another well known way to connect two elements. 

Regarding claim 7, Shaner teaches a base plate (16, Fig. 1) having a first surface (top surface with LEDs, Fig. 1) and a second surface (bottom surface of 16, Fig. 1); said first surface of said base plate supporting said light assembly Fig. 1), and said second conductor in electrical connection to said power supply (specifically 26 is connected to a power supply to supply power to the LEDs).
Shaner fails to teach said second surface of said base plate supporting a power supply providing power to said plurality of light emitting diodes.
Lay teaches a power supply (106, Fig. 1, Paragraph 0033) attached to said second surface of said base plate (102, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included power supply circuity on the second surface of the base plate, in 

Regarding claim 13, Shaner fails to teach said circuit shield is attached to said light assembly with an adhesive.
Lay teaches connecting elements (108, Fig. 1) to said light assembly (102, Fig. 1) with an adhesive (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the fasteners of Shaner with adhesive, in order to provide another well known way to connect two elements. 

Regarding claim 16, Shaner teaches a base plate (16, Fig. 1) having a first surface (top with LEDs, Fig. 1) and a second surface (bottom side of 16, Fig. 1); 
a light assembly (14, wires 26 and traces connecting LEDs, Fig. 1) on said first surface of said base plate (Fig. 1), said light assembly including a plurality of light emitting diodes (14, Fig. 1) on said light assembly, said light assembly including a first conductor (the negative of 26 as well as the traces connecting the LEDs, Fig. 1) electrically connected to said plurality of light emitting diodes, said light assembly including a second conductor (the positive of 26, Fig. 1) electrically connected to said first conductor, said second conductor electrically connected to said power supply (specifically 26 is connected to a power supply to supply power to the LEDs), said second conductor providing a power connection to said first conductor; and 
a wire shield (wire shield, Fig. 1 provided above) configured to enclose a portion of said second conductor that is disposed proximate said first surface of said base plate (Fig. 1).

Lay teaches a power supply (106, Fig. 1, Paragraph 0033) attached to said second surface of said base plate (102, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included power supply circuity on the second surface of the base plate, in order to provide a specific teaching of the power supply as well allowing for use of an AC or DC power supply (Lay, Paragraph 0033).

Regarding claim 17, Shaner teaches said wire shield includes a bottom (bottom of the box, Fig. 1 which is generally show as the top in the figure) and four sides (generally vertical sides, Fig. 1) forming a box-shape (Fig. 1 above) with an opening (bottom side not shown but corresponding to the wires 26 and where the wires 26 are located in Fig. 2), said bottom and said four sides define a cavity (where 26 is located in Fig. 2) dimensioned to receive a portion of said second conductor, and said cavity dimensioned and configured to receive said second conductor through said opening (Fig. 2).

Regarding claim 18, Shaner teaches said wire shield is an electrical insulator protecting against a fault with said second conductor (Paragraph 0009, teaches it being PC which is an electrical insulator due to its high dielectric strength and heat resistance).

Regarding claim 19, Shaner teaches said wire shield is a fire barrier protecting against a fault with said second conductor (Paragraph 0009, teaches it being PC which is an electrical insulator due to its high dielectric strength and heat resistance).

Regarding claim 20, Shaner teaches a circuit shield (10, Fig. 1) configured to attach to said surface of said light assembly (Fig. 1), said circuit shield dimensioned to cover said first conductor (Fig. 1, specifically the traces connecting the LEDs), and said circuit shield being a fire barrier protecting against a fault with said first conductor (Paragraph 0009 specifically polycarbonate which is an electrical insulator due to its high dielectric strength and heat resistance), said circuit shield is a planar sheet (Fig. 1), and said circuit shield includes a plurality of openings spaced (12, Fig. 1) to correspond to said plurality of light emitting diodes whereas said light emitting diodes project light through said plurality of openings when said plurality of light emitting diodes are energized (Fig. 2).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaner (US 2009/0290345) in view of Lay, (US 2015/0138776) and further in view of Wu et al. (US 2021/0348746 Hereinafter Wu).
Regarding claim 8, Shaner fails to teach at least one hinge.
 Wu teaches said base plate (1,2, 7, and 8; Fig. 4) includes at least one hinge (5 and 10, Fig. 5, Paragraph 0034) on said second surface wherein a first portion (1, Fig. 4) of said base plate pivots relative to a second portion (8, Fig. 4) of said base plate, wherein said base plate has a first configuration with said first and second portions being planar and a second configuration with said first portion being non-planar with said second portion (Figs. 4, 5, and 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the hinge of Wu to the second surface of the base plate of Shaner, in 

Regarding claim 9, Shaner fails to teach a double H-shape.
Wu teaches said base plate (1, 8, and 17, Fig. 7) has a double H-shape (specifically the wider sections are the lights which are all connected by a hinge section), said at least one hinge on a bar section of said double H-shape (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the hinge of Wu to the second surface of the base plate of Shaner, in order to not disrupt the light emission by blocking light as well as allowing for connection of multiple light source boards and allow light emission in different directions.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palfreyman et al. (US 2018/0073706) teaches a layer over circuit elements. Wyrick et al. (US 2013/0107530) teaches LEDs on a heatsink and a beveled face plate. Wilcox et al. (US 2011/0103051) teaches LEDs on a heat sink with a plate with holes in it for LEDs to protrude. Lauck et al. (US 2020/0232613) teaches LEDs on a heat sink and wires being connected to the LEDs. Palfreyman et al. (US 10,746,358) teaches LEDs on a plate with contacts and blocking members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T EIDE/            Examiner, Art Unit 2875